Case 3:21-cv-11979-MAS-LHG Document 5 Filed 05/28/21 Page 1 of 4 PageID: 48




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ACADEMY HILL, INC., et al.,                        Case No. 2:21-cv-01966-JDW

                Plaintiffs,

        v.

 CITY OF LAMBERTVILLE, et al.,

                Defendants.


                                        MEMORANDUM

        Plaintiffs Academy Hill Inc. and Merrick Wilson want their claims heard in Pennsylvania,

not New Jersey. As a Pennsylvania institution, the Court sympathizes with their position. But this

case arises out of actions that all occurred in New Jersey, not in Pennsylvania, so venue lays in the

District of New Jersey. Like a summer shore-goer, the Court will therefore transfer this case to

New Jersey.

   I.        BACKGROUND

        In 2011, the City of Lambertville cited Academy Hill for failing to render a structure safe

and failing to demolish that structure. The City filed a complaint in New Jersey, in the City of

Lambertville Municipal Court. It is not clear whether the complaints were against Academy Hill,

Mr. Wilson, or both. The Lambertville Court transferred the case to the Readington Township

Municipal Court. On November 12, 2020, the Readington Court dismissed the complaints for a

variety of reasons.

        On April 28, 2021, Academy Hill and Mr. Wilson filed their Complaint in this case against

the City of Lambertville, Julia Fahl, Benedetta Lambert, Wardell Sanders, Julia Taylor, Steven M.

Stegman, Kenneth Rogers, David Delvecchio, Joseph Jingoli & Sons, Joseph Jingoli, and Michael
Case 3:21-cv-11979-MAS-LHG Document 5 Filed 05/28/21 Page 2 of 4 PageID: 49




Jingoli. All Defendants reside in New Jersey. The Complaint alleges claims of malicious

prosecution, infliction of psychological and emotional distress, and imposition of financial

detriments.

       Upon review of the Complaint, this Court issued an order for Plaintiffs to show cause why

this Court should retain venue and not transfer this matter to the District of New Jersey or another

more appropriate venue. In response, Plaintiffs argued that stated venue is proper because (a)

Lambertville served the citations upon them in this District, and (b) the service of that citation is a

substantial part of the events giving rise to their claims.

II.    LEGAL STANDARD

       A district court can address a venue defect sua sponte if the court gives the plaintiff notice

of its concern and an opportunity to be heard. See Loper v. Broomall Rehab & Nursing Ctr, No.

3:21-CV-795, 2021 WL 1737572, at *1 (M.D. Pa. May 3, 2021) (citing Costlow v. Weeks, 790

F.2d 1486, 1488 (9th Cir. 1986) (district courts have the authority to raise the issue of defective

venue on their own motion)). When there is an apparent venue defect, the court may either dismiss

the action pursuant to 28 U.S.C. §1406 or transfer the case to a proper venue if it is in the interest

of justice. Loper, 2021 WL 1737572, at *1-2. However, district courts should not dismiss sua

sponte for improper venue absent extraordinary circumstances. See Gomez v. USAA Fed. Savings

Bank, 171 F.3d 794, 796 (2d Cir. 1999).

III.   DISCUSSION

       Under 28 U.S.C. § 1391(b), plaintiffs may bring a civil action in “(1) a judicial district in

which any defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred, or a substantial part of property that is the subject of the action is situated; or




                                                   2
Case 3:21-cv-11979-MAS-LHG Document 5 Filed 05/28/21 Page 3 of 4 PageID: 50




(3) if there is no district in which an action may otherwise be brought as provided in this section,

any judicial district in which any defendant is subject to the court’s personal jurisdiction with

respect to such action.” The substantiality requirement of Section 1391(b)(2) distinguishes venue

from the minimum contacts test for personal jurisdiction. “In assessing whether events or

omissions giving rise to the claims are substantial, it is necessary [for the court] to look at the

nature of the dispute.” Cottman Transmission Systems, Inc. v. Martino, 36 F.3d 291, 295 (3d Cir.

1994). Events that might only have some tangential connection with the dispute in litigation are

not enough. See id. at 294. The substantiality requirement “favors the defendant in a venue

dispute.” Id. at 294. In cases of malicious use of process, district courts in the Third Circuit have

held that venue lays in the venue where the malicious prosecution occurred. See, e.g., Tucker v.

Interscope Records, Inc., No. 98-4288, 1999 WL 80363, at *2 (E.D. Pa. Feb. 17, 1999), Cmty of

Surgical Supply of Toms River v. Medline DiaMed, LLC, No. 11-00221, 2011 WL 3235706, at *4

(D. NJ July 28, 2011).

       All Defendants reside in New Jersey, so venue is not proper under 28 U.S.C. § 1391(b)(1)

or § 1391(b)(3). To determine if a substantial portion of the events giving rise to the claim occurred

in this District, the Court must consider the nature of the dispute to determine what events qualify

as substantial. The claims here focus on Lambertville’s prosecution of Plaintiffs. That prosecution

occurred in New Jersey. It is true, as Plaintiffs argue, that Lambertville mailed citations to them

in Pennsylvania, but the exercise of jurisdiction in Pennsylvania is not part of what gives rise to

the malicious prosecution claim. Instead, the claim arises from factual questions about the citations

(such as whether someone demolished the structure in question), issues with the length of the

prosecution, and jurisdictional questions about whether the claim should have been filed in




                                                  3
Case 3:21-cv-11979-MAS-LHG Document 5 Filed 05/28/21 Page 4 of 4 PageID: 51




Lambertville or in a different New Jersey court. Lambertville’s exercise of jurisdiction over

Pennsylvania residents is, at best, tangential to that prosecution.

IV.    CONCLUSION

       Mailing Mr. Wilson, a Pennsylvania resident, a summons to litigate the allegedly malicious

claim in New Jersey has only a tangential connection with the dispute. Therefore, under Cottman,

venue is improper in this Court, and the Court will transfer this case to the District of New Jersey

pursuant to 28 U.S.C. § 1406(a). An appropriate Order follows.

                                               BY THE COURT:


                                               /s/ Joshua D. Wolson
                                               JOSHUA D. WOLSON, J.

May 28, 2021




                                                  4
